Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission File Number: 1-16349 INVESTORS CAPITAL HOLDINGS, LTD. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 04-3284631 (I.R.S. Employer Identification No.) 230 Broadway E. Lynnfield, Massachusetts 01940 (Address of principal executive offices) (781) 593-8565 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] There were 6,565,961 shares outstanding of the issuers common stock, par value $.01 per share, as of August 10, 2009. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 4. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 6. EXHIBITS SIGNATURES Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2009 March 31, 2009 Assets Current Assets Cash and cash equivalents $5,290,702 $6,151,613 Deposit with clearing organization, restricted 175,000 175,000 Accounts receivable 5,818,394 6,154,798 Note receivable - (current) 8,646 8,674 Loans receivable from registered representatives (current), net of allowance 669,364 737,571 Prepaid income taxes 168,236 295,608 Marketable securities, at market value 161,817 85,436 Prepaid expenses 848,726 858,679 13,140,885 14,467,379 Property and equipment, net 861,278 950,619 Long Term Investments Loans receivable from registered representatives, less current portion 141,506 129,358 Note receivable, less current portion 747,617 747,617 Investments 144,157 127,143 Non-qualified deferred compensation investment 659,805 533,665 Cash surrender value life insurance policies 454,371 406,089 2,147,456 1,943,872 Other Assets Deferred tax asset, net 870,222 1,097,952 Other assets 72,564 44,512 942,786 1,142,464 TOTAL ASSETS Liabilities and Stockholders' Equity Current Liabilities Accounts payable $1,851,183 $2,029,286 Accrued expenses 1,306,339 2,347,761 Notes payable 624,841 1,044,805 Unearned revenues 102,668 94,259 Commissions payable 2,810,866 2,860,093 Securities sold, not yet purchased, at market value 12,468 7,056 6,708,365 8,383,260 Long-Term Liabilities Non-qualified deferred compensation plan 668,623 541,993 668,623 541,993 Total liabilities 7,376,988 8,925,253 Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,569,846 issued and 6,565,961 outstanding at June 30, 2009; 6,570,177 issued and 6,566,292 outstanding at March 31, 2009 65,698 65,702 Additional paid-in capital 11,921,254 11,852,467 Accumulated deficit (2,234,086) (2,285,622) Less: Treasury stock, 3,885 shares at cost (30,135) (30,135) Accumulated other comprehensive income (7,313) (23,331) Total stockholders' equity 9,715,418 9,579,081 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) Revenue: Commissions $15,712,809 $19,274,159 Advisory fees 2,432,188 3,014,677 Other fee income 141,677 137,647 Marketing revenue 218,530 311,226 Interest, dividend and investment 109,631 160,459 Total Revenue 18,614,835 22,898,168 Commission and Advisory Fee Expenses 15,113,975 18,585,175 Gross Profit 3,500,860 4,312,993 19.14% 19.23% Operating Expenses: Advertising 182,362 437,223 Communications 150,619 237,418 Selling expenses 332,981 674,641 Compensation and benefits 1,671,936 2,521,453 Regulatory, legal and professional 615,624 1,083,699 Occupancy 229,116 302,135 Other administrative 350,485 301,776 Interest 10,580 11,857 Total Administrative Expenses 2,877,741 4,220,920 Total Operating Expenses 3,210,722 4,895,561 Operating Income (loss) 290,138 (582,568) (Benefit) provision for income taxes 238,602 (308,023) Net income (loss) $51,536 $ (274,545) Earnings per common share Basic earnings per common share: $0.01 $(0.04) Diluted earnings per common share: $0.01 N/A Dividends per common share: Basic earnings per common share $ - $- Diluted earnings per common share $- $- Share Data Weighted average shares used in basic earnings per common share calculations 6,483,690 6,332,746 Plus: Incremental shares from assumed exercise of stock options 226,679 595,559 Weighted average shares used in diluted earnings per common share calculations 6,710,369 6,928,305 See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) Common Stock Accumulated $.01 Par Value Additional Comprehensive Retained Treasury Other Total Number of Carrying Paid-In Income Earnings Stock Comprehensive Stockholders' Shares Amount Capital (Deficit) Income (Loss) Equity Balance at April 1, 2008 6,535,871 $65,359 $10,886,381 $(455,623) $(30,135) $28,674 $ 10,494,656 Stock-based compensation: Exercise of stock options 2,240 22 7,818 7,840 Amortization of deferred compensation 237,812 237,812 Issuance of Common Stock under Plans 2,000 20 4,610 4,630 Comprehensive income: Net loss (274,545) (274,545) Other Comprehensive Income: Unrealized gain on securities: Unrealized holding loss arising during (3,668) the period, no tax effect No reclassification adjustment required - Other Comprehensive Loss (3,668) (3,668) Comprehensive Loss (278,213) (278,213) Balance at June 30, 2008 6,540,111 $65,401 $11,136,621 - $(730,168) $(30,135) $25,006 $ 10,466,725 Balance at April 1, 2009 6,570,177 $ 65,702 $11,852,467 $- $(2,285,622) $(30,135) $(23,331) $9,579,081 Stock-based compensation: Exercise of stock options Amortization of deferred compensation 68,783 68,783 Cancelled restricted shares (333) (4) 4 - Comprehensive income: Net Income 51,536 51,536 Other Comprehensive Income: Unrealized gain on securities: Unrealized holding gain arising during 16,018 the period, no tax effect No reclassification adjustment required - Other Comprehensive Income: 16,018 16,018 Comprehensive Loss 67,554 67,554 Balance at June 30, 2009 6,569,844 $ 65,698 $11,921,254 $- $(2,234,086) $(30,135) $(7,313) $9,715,418 See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) Cash flows from operating activities: Net income $ 51,536 $(274,545) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 88,142 99,505 Loss on disposal of property and equipment 1,199 - Amortization of discount on U.S. Treasury note - (963) Forgivable loans charged to commissions 40,595 - Recovery of a llowance for doubtful accounts on RR loans receivable (8,180) - Valuation allowance income taxes 102,405 - Deferred taxes 125,325 60,372 Stock-based compensation 68,783 242,442 Unrealized (gain) loss in marketable securities 755 (68,935) Non-qualified deferred compensation investment 490 (2,963) Market adjustment to cash surrender value life insurance policy 12,061 3,623 Change in operating assets and liabilities: Accounts receivable 336,404 (86,824) Loans receivable from registered representatives 23,643 (62,025) Prepaid expenses and other assets (18,099) (9,423) Prepaid income taxes 127,372 301,605 Securities, net (71,724) - Accounts payable (178,103) 104,736 Accrued expenses (1,041,422) 213,128 Unearned revenues 8,409 7,718 Commissions payable (49,227) 254,465 Net cash (used in) provided by operating activities (379,636) 781,916 Cash flows from investing activities: Acquisition of property and equipment - (66,085) Proceeds from maturity of U.S. Treasury notes - 500,000 (Payments) Cash surrender value life insurance policy (60,343) (18,221) Note receivable 28 3,408 Purchase of investments (996) (1,111) Net cash (used in) provided by investing activities (61,311) 417,991 Cash flows from financing activities: Payments on note payable (419,964) (469,300) Exercise of stock options - 7,840 Net cash used in financing activities (419,964) (461,460) Net change in cash and cash equivalents (860,911) 738,447 Cash and cash equivalents, beginning of period 6,151,613 4,340,082 Cash and cash equivalents, end of period $5,290,702 $5,078,529 Supplemental disclosures of cash flow information: Interest paid $10,580 $8,928 Income taxes paid $58,734 $- See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2009 (UNAUDITED) NOTE 1 - ORGANIZATION, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Incorporated in July 1995 under Massachusetts law and redomiciled under Delaware law in November 2007, Investors Capital Holdings, Ltd. ("ICH") is a holding company whose wholly-owned subsidiaries assist a nationwide network of independent registered representatives ("representatives") in providing a diversified line of financial services to the public including securities brokerage, investment advice, asset management, financial planning and insurance. Our subsidiaries include the following: Investors Capital Corporation ("ICC") is duly registered under the Securities Exchange Act of 1934, the Investment Advisers Act of 1940 and applicable state law to provide broker-dealer and investment advisory services nationwide. ICCs national network of independent financial representatives is licensed to provide these services through ICC under the regulatory purview of the Securities and Exchange Commission (the SEC), the Financial Industry Regulatory Agency (FINRA) and state securities regulators. ICC clears its public customer accounts on a fully disclosed basis through a clearing broker. ICC, doing business as Investors Capital Advisors (ICA), also provides investment advisory services. ICC Insurance Agency, Inc. facilitates the sale of insurance and annuities by our representatives. Investors Capital Holdings Securities Corporation ("ICH Securities") holds cash, cash equivalents, interest income and dividend income for ICH. In the past, Eastern Point Advisors, Inc. ("EPA") had been the Companys primary provider of investment advisory services. EPA withdrew its investment advisor registration with the SEC on May 5, 2008. EPA ceased operations and voluntarily dissolved during the fiscal quarter ended June 30, 2008. EPAs net assets and equity were transferred to ICC and ICH, respectively. INTERIM FINANCIAL REPORTING: The accompanying interim unaudited condensed consolidated financial statements of Investors Capital Holdings, Ltd. and its subsidiaries (the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Quarterly Report on Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, these financial statements contain all of the adjustments necessary for a fair presentation of the results of the interim periods presented. Operating results for the three month period ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year ending March 31, 2010. The balance sheet at March 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by GAAP for complete financial statements. For further information, refer to the audited consolidated financial statements and footnotes thereto included in the Companys Annual Report on Form 10-K (the Form 10-K) for the fiscal year ended March 31, 2009 filed with the SEC. USE OF ESTIMATES AND ASSUMPTIONS: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. RECLASSIFICATIONS: Certain amounts in prior periods have been reclassified to remain consistent with the current period financial statement presentation. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 SIGNIFICANT ACCOUNTING POLICIES: Revenue Recognition Company revenue recognition policies are summarized below. These policies are maintained in compliance with SEC Staff Accounting Bulletin ("SAB") 104, " Revenue Recognition in Financial Statements ". Mutual Funds/Variable Annuities. Revenue from the sale of mutual funds and variable annuities is recognized as of the date the check and application is accepted by the investment company. Brokerage. The Company earns commissions through stock purchase and sale transactions, mutual fund purchases, government and corporate bonds transactions, fee-based managed accounts and ticket charges. The Company also earns revenue in the form of 12b-1 fees and interest on account balances. The earnings process is substantially complete at trade date in accordance with the rules of FINRA and the SEC. The Company also receives credit for clearing charge adjustments that are netted against any clearing charges Company may incur for the period. These adjustments are recognized as income in the period received unless otherwise noted by the clearing Company. Unrealized gains and losses are recorded at the time that the Company reconciles its trading positions monthly with market value. The unrealized gains or losses are adjusted to market until the position is settled or the trade is cancelled. Advisory Fees. Our managed accounts advisory fees are based on the amount of assets managed per agreement negotiated between our independent representatives and their clients. These revenues are recorded quarterly as and when billed based on the fair market value of assets managed throughout the quarter. Any portion remaining uncollected due account adjustments after account rebalancing is charged against earnings at quarter end. Administration Fees. Administration fees for services rendered to the Companys representatives respecting annual FINRA license renewals and Error and Omissions (E&O) insurance are recognized as revenue upon registration of representative with FINRA and listing of the registered representative with the E&O insurance carrier. The funds received from the registered representative are initially recorded as unearned revenue. The amounts, if any, collected in excess of the E & O insurance premium and/or fees due FINRA are recognized as revenue. Fees collected to maintain books and records are deferred and recognized ratably throughout the year. Marketing Revenue. Revenue from marketing associated with product sales is recognized quarterly based on production levels. Marketing event revenues are recognized at the commencement of each event offset by its costs. Accounts Receivable  Allowance for Doubtful Accounts Loans to representatives . Management performs periodic evaluations and provides an allowance based on assessment of specifically identified unsecured receivables and other factors, including the representative's payment history and production levels. Once it is determined that it is both probable that a loan has been impaired, typically due to termination of the relationship, and the amount of loss can reasonably be estimated, the portion of the loan balance estimated to be uncollectible is so classified. For the three months ended June 30, 2009, $40,595 was charged commission expense upon meeting respective forgiveness terms. There were no loans written off to commission expense for the three months ended June 30, 2008, respectively. See Note 6 - Loans to Registered Representatives. Trade receivables . As prescribed by the SEC, trade receivables usually settle within three days. If a trade error results, the Company pursues remedies to collect on the trade error. The Company does not record a receivable resulting from trade error that is in litigation or whose outcome is otherwise not reasonably determinable. In such a case, the Company applies any proceeds from settlements or insurance against any trade losses incurred. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 Income Taxes The Company recognizes deferred tax assets, subject to valuation allowances, and liabilities for the expected future tax consequences of events that have been recognized in the financial statements or tax returns. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income or loss in the period that includes the enactment date. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company has recorded a valuation allowance of $0.10 million against ICHs historical deferred tax assets generated by net operating losses. Management believes it is more likely than not that the remaining deferred tax assets will be realized. RECENTLY ISSUED ACCOUNTING STANDARDS: In May, 2009, FASB issued Statement No. 165 ,  Subsequent Events. This Statement sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. This Statement is effective for interim and annual periods ending after June 15, 2009. We adopted SFAS 165 effective June 30, 2009 and evaluated any subsequent events through the date of this filing. We concluded there were no material subsequent events requiring disclosue. NOTE 2 - SEGMENT INFORMATION The Company reports certain financial and descriptive information about its operating segments. The operating segments are components of a business about which separate financial information is available that is regularly evaluated by management in deciding how to allocate resources and in assessing performance. The Company evaluates performance based on profit and loss from operations before income taxes not including nonrecurring gains and losses. The Company's reportable operating segments are (i) broker/dealer and related services offered through ICC and (ii) asset management (investment advisory) services offered through ICC, doing business as ICA, and, until recently, EPA. The segments are strategic business units that are managed separately. They operate under different regulatory systems, provide different services and require distinct marketing strategies and varied technological and operational support. They also have differing revenue models; ICC earns transactional commissions and various fees in connection with the brokerage of securities for its customers, whereas ICA generates recurring revenue from fees that are based on the value of assets under management. The Company accounts for inter-segment services and transfers as if the services or transfers were to third parties, that is, at current market prices. In presenting segment data, all corporate overhead items are allocated to the segments, and inter-segment revenue, expense, receivables and payables are eliminated. Currently it is impractical to report segment information using geographical concentration. Assets are allocated among ICH and its subsidiaries based upon legal ownership and, within ICC, they are further allocated between the two operating segments based upon a determination of which segments utilize the assets. Total period-end assets are presented in this Note 2 on a stand-alone basis, i.e., without inter-company eliminations. Corporate items and eliminations are presented in the following table for the purpose of reconciling the stand-alone asset amounts to total consolidated assets. Effective October 1, 2008, management modified its expense sharing agreement which revised the previous method of allocating expenses. Under this agreement there are no such ICH-generated overhead expenses. Instead, management allocates all expenses separately to the parent and ICC, including allocation of costs associated with shared personnel, based upon time studies and a determination of which entities are the beneficiaries of the services rendered by the personnel. Within ICC, expenses are further allocated between the two segments, ICC and ICA as follows: overhead expenses pro rata to revenue, direct full-time and time-shared employee costs based on the segments being served, and other personnel-related expenses pro rata to head count. Segment reporting is as follows: June 30, 2009 ICC ICA ICH ICH Securities Totals Non-interest revenue $ 16,000,443 $2,504,761 $(2,489) $ - $18,502,715 Interest and dividend income, net 109,492 - 2,615 13 $112,120 Depreciation and amortization 86,975 1,167 - - $88,142 Income (loss) 385,596 250,695 (584,768) 13 $51,536 Period end total assets 13,691,669 1,271,104 2,371,787 10,200 $17,344,760 Corporate items and eliminations N/A N/A N/A N/A (252,354) Total assets $17,092,406 June 30, 2008 ICC ICA ICH ICH Securities Totals Non-interest revenue $19,671,055 $3,066,654 $- $- $22,737,709 Interest and dividend income, net 153,802 - 3,681 13 $157,496 Depreciation and amortization 99,364 141 - - $99,505 Income (loss) (423,050) 609,388 (768,919) 13 $ (582,568) Period end total assets 12,940,122 569,624 5,181,162 10,149 $18,701,057 Corporate items and eliminations N/A N/A N/A N/A (1,543,511) Total assets $17,157,546 Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 NOTE 3 - LITIGATION AND REGULATORY MATTERS In the ordinary course of business, the Company is routinely a defendant in or party to pending and threatened legal actions and proceedings, including actions brought on behalf of various claimants. Certain of these actions and proceedings are based on alleged violations of consumer protection, securities and other laws and may involve claims for substantial monetary damages asserted against the Company. Also, the Company is subject to regulatory examinations, information gathering requests, inquiries, investigations and formal administrative proceedings that may result in fines or other negative impact on the Company. ICC, as a duly registered broker/dealer and investment advisor, is subject to regulation by the SEC, FINRA, NYSE Euronext (formerly the American Stock Exchange) and state securities regulators. The Company maintains Errors and Omissions ("E&O") insurance to protect itself from potential damages and/or legal costs associated with certain litigation and arbitration proceedings and, as a result, in the majority of cases the Companys exposure is limited to $100,000 in any one case, subject to policy limitations and exclusions. The maximum exposure in any one case with coverage was $75,000 per the Companys E&O policy through December 30, 2008. The Company also maintains a fidelity bond to protect itself from potential damages and/or legal costs related to fraudulent activities pursuant to which the Companys exposure is usually limited to a $350,000 deductible per case, subject to policy limitations and exclusions. The Company had accrued expenses of $1,323,206 and $2,267,522 as of June 30, 2009 and March 31, 2009, respectively related to legal fees and estimated probable settlement costs. Also, amounts included in accounts receivable of $945,223 at March 31, 2009 were subsequently collected by the Company from its fidelity bond carrier. NOTE 4 - STOCK BASED COMPENSATION The Company measures and recognizes compensation expense for all share-based awards made to employees and directors to be based on estimated fair values. Under the modified prospective transition method selected by the Company, all equity-based awards granted to employees and existing awards modified are accounted for at fair value with compensation expense recorded as a component of net (loss) income. The Company periodically issues common stock to employees, directors, officers, representatives and other key individuals in accordance with the provisions of the shareholder approved equity compensation plans. Restricted Stock Grants Restricted shares of stock granted under Companys 2005 Equity Incentive Plan (the 2005 Plan) as of June 30, 2009 have been either fully vested at date of grant or subject to vesting over time periods varying from one to five years after the date of grant, unvested shares being subject to forfeiture in the event of termination of the grantees relationship with the Company, other than for death or disability. The compensation cost associated with restricted stock grants is recognized over the vesting period of the shares and is calculated as the market value of the shares on the date of grant. Restricted shares have been recorded as deferred compensation, which is a component of paid-in capital within stockholders equity on the Companys Consolidated Balance Sheets. The following activity occurred during the three months ended June 30, 2009: Weighted Ave Weighted Average Shares Stock Price Vested Life Fair Value $ Non-vested at April 1, 2009 96,913 $4.11 1.66 years $398,312 Granted - - Vested (14,584) $4.27 (62,274) Canceled (333) $4.90 (1,632) Non-vested at June 30, 2009 81,996 $4.08 1.48 years $334,544 The following activity occurred during the three months ended June 30, 2008: Weighted Ave Weighted Average Shares Stock Price Vested Life Fair Value $ Non-vested at April 1, 2008 264,142 $2.38 1.76 yrs $628,658 Granted 2,000 $5.40 10,800 Vested (47,475) $4.98 (236,426) Canceled (1,150) $4.87 (5,601) Non-vested at June 30, 2008 217,517 $2.57 1.76 yrs $559,019 The Companys net income for the three months ended June 30, 2009 includes $0.04 million of compensation costs related to the Companys grants of restricted stock to executives and employees and $0.03 million for grants to independent representatives, under the Plan. The Companys net loss for the three months ended June 30, 2008 includes $0.21 million of compensation costs related to the Companys grants of restricted stock to executives and employees, and $0.03 million for grants to independent representatives, under the 2005 Plan. As of June 30, 2009 there was $334,544 of unrecognized compensation cost related to grants under the 2005 Plan. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 Stock Option Grants The following table summarizes information regarding the Company's employee and director fixed stock options as of June 30, 2009 and, 2008: Employees , Director and Officers Fixed Options Weighted-Average Weighted-Average Shares Exercise Price Shares Exercise Price Outstanding at beginning of year 150,000 $1.00 150,000 $1.00 Granted - - Forfeited - - Exercised - - Reclassified(non-employee) - - Outstanding at quarter end 150,000 $1.00 150,000 $1.00 Options exercisable at quarter-end 150,000 150,000 Weighted-average fair value of options granted during the year - - The following table summarizes further information about employee and Directors' fixed stock options outstanding as of June 30, 2009: Options Outstanding Options Exercisable Weighted-Average Range Of Number Remaining Number Weighted-Average Exercise Prices Outstanding Contractual Life Exercise Price Exercisable Exercise Price $1.00 150,000 No Stated Maturity $1.00 NOTE 5 - NOTE RECEIVABLE On October 24, 2005, the Company entered into a definitive agreement (the Transition Agreement) with Dividend Growth Advisors, LLC (DGA). Pursuant to the Transition Agreement, the Company agreed to terminate its Investment Advisory Agreement with Eastern Point Advisors Funds Trust (the Trust) effective October 18, 2005 and to permit the appointment by the Trust of DGA to succeed the Company as the Trusts investment advisor. The Company had served since 1999 as Investment Advisor for the funds sponsored by the Trust, and DGA had provided investment advisory services to the Trust since 2004 pursuant to a subcontract with the Company. DGA entered into a new advisory agreement directly with the Trust. Under the terms of the Transition Agreement and an associated promissory note, the receivable owed by the Funds to the Company was assigned to DGA and DGA agreed to pay the Company an amount equal to the total of all fees that the Company had waived or remitted to a fund in the Trust through October 18, 2005. In addition, DGA agreed to pay the Company 10 basis points on the assets raised by the Companys broker dealer, ICC, at the effective time of transition, October 18, 2005 subject to mark to market adjustments. These fees are paid to the Company on a quarterly basis. Although these payments are part of the agreement between DGA and the Trust, they are not part of the terms of the note and are deemed separate. The note provides for a principal amount of $747,617, quarterly payments of interest accruing thereon at a 5.5% annual rate, and full payment on or before October 31, 2010. Prepayments are permitted without penalty and interest accrued for the respective periods June 30, 2009 and March 31, 2009 were $8,646 and $8,674, respectively. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 NOTE 6  LOANS TO REGISTERED REPRESENTATIVES ICC has granted loans to certain registered representatives with the stipulation that the loans will be forgiven if the representatives remain licensed with the Company for an agreed upon period of time, generally one to five years, and/or meet specified performance goals. Upon forgiveness, the loans are charged to commission expense for financial reporting purposes. Some loans to registered representatives are not subject to a forgiveness contingency. These loans, as well as loans that have failed the forgiveness contingency, are repayable to the Company by deducting a portion of the representatives commission payouts throughout the commission cycle until the loans are paid off. Interest charged on these loans to representatives range from 3.1% to 11.25% annually. Loans to registered representatives are as follows: June 30, March 31, Loans to representatives Non-forgiveable $538,997 $567,576 Forgiveable 360,972 396,632 Less: allowance (89,099) (97,279) Total loans $810,870 $866,929 NOTE 7 - INVESTMENTS Securities not readily marketable include investment securities (a) for which there is no market on a securities exchange or no independent publicly quoted market, (b) that cannot be publicly offered or sold unless registration has been effected under the Securities Act of 1933, or (c) that cannot be offered or sold because of other arrangements, restrictions, or conditions applicable to the securities or to the Company. The Company became aware of factors that indicated a decrease in the value of their private equity investments which was considered to be other than temporary. The Company reduced the value of the investments to $0 as of March 31, 2009. At June 30, 2008, the Company held investments in U.S. Treasury Notes with an aggregate face value of $500,000, being held to maturity. These notes matured during the year ended March 31, 2009. NOTE 8  FAIR VALUE MEASUREMENTS On April 1, 2008, the Company adopted the provisions of SFAS No. 157,  Fair Value Measurements  (SFAS 157), for certain financial assets and financial liabilities that are measured at fair value on a recurring basis. In February 2008, the Company also adopted FSP 157-2, Partial Deferral of the Effective Date of Statement 157, which deferred the effective date of SFAS 157 for all nonfinancial assets and nonfinancial liabilities measured at fair value on a nonrecurring basis to fiscal years beginning after November 15, 2008. SFAS 157 provides a consistent definition of fair value, with a focus on exit price from the perspective of a market participant. The Company holds short-term money market investments, commercial paper, investments in private equity, and certain other financial instruments which are carried at fair value. The Company determines fair value based upon quoted prices when available or through the use of alternative approaches when market quotes are not readily accessible or available. Valuation techniques for fair value are based upon observable and unobservable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Companys best estimate, considering all relevant information. These valuation techniques involve some level of management estimation and judgment. The valuation process to determine fair value also includes making appropriate adjustments to the valuation model outputs to consider risk factors. The fair value hierarchy of the Companys inputs used in the determination of fair value for assets and liabilities during the current period consists of three levels. Level 1 inputs are comprised of unadjusted, quoted prices in active markets for identical assets or liabilities at the measurement date. Level 2 inputs include quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; inputs other than quoted prices that are observable for the asset or liability; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 inputs incorporate the Companys own best estimate of what market participants would use in pricing the asset or liability at the measurement date where consideration is given to the risk inherent in the valuation technique and the risk inherent in the inputs to the model. If inputs used to measure an asset or liability fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the asset or liability. The Companys assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. Investors Capital Holdings, Ltd. report on form 10-Q Quarter Ended 6/30/09 The following table presents financial assets and liabilities measured at fair value on a recurring basis and their related valuation inputs as of June 30, 2009 and March 31, 2009: Assets and Liabilities Measured at Fair Value on a Recurring Basis June 30, 2009 Fair Value Measurements of Reporting Date Using Quotes Prices in Significant Active Markets for Other Significant Total Fair Value of Identical Assets Observable Unobservable Asset or Liability (Level 1) Input (Level 2) Inputs (Level 3) Non-qualified deferred compensation investment $659,805 $659,805 - - Cash surrender value of life insurance policies 454,371 454,371 - - Investments 144,157 144,157 - - Marketable securities, at market value 161,817 161,817 - - Loans receivable from registered represntatives 899,969 - - 899,969 Note receivable 756,263 - - 756,263 Accounts receivable - employees/other 15,000 - - 15,000 Total Assets $3,091,382 $1,420,150 $ - $1,671,232 Securities sold, not yet purchased, at market value $12,468 $12,468 $- $- Non-qualified deferred compensation plan 668,623 668,623 - - Total Liabilities $681,091 $681,091 $- $- The following table is a roll forward of those investment assets classified as Level 3 as of June 30, 2009: Balance as of April 1, 2009 $1,711,825 Receipts (64,238) Distributions 15,000 Balance as of June 30, 2009 $1,662,587 March 31, 2009 Fair Value Measurements of Reporting Date Using Quotes Prices in Active Markets for Significant Other Significant Total Fair Value of Identical Assets Observable Input Unobservable Asset or Liability (Level 1) (Level 2) Inputs (Level 3) Non-qualified deferred compensation investment $ 533,665 $533,665 $- $ - Cash surrender value of life insurance policies 406,089 406,089 Investments 127,143 127,143 Marketable securities, at market value 85,436 85,436 Total assets $1,152,333 $1,152,333 $
